Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
 Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (20170254903).
Johnson et al disclose a system and method for acquiring and tracking a satellite on a mobile platform with a scanned antenna 200, exemplified in FIG. 2 but not limited thereto. As the platform is mobile, it is operable in motion. The system comprises an inertial measurement unit 201 that provides position (latitude and longitude) and attitude (roll, pitch, yaw) information 210 of the antenna, a computation unit 202 coupled to the inertial measurement unit to compute beam directions (theta, phi) 220, an electronically-steerable antenna 203 coupled and responsive to the computation unit to receive a satellite signal, and a modem 204 coupled to the steerable antenna and the inertial measurement unit (IMU) to provide receiver metrics (SNR, C/N, etc) 241. The antenna is electronically steerable and therefore may be steered in the direction of a satellite without having to mechanically move the antenna [0034].  The receiver metrics include at least one of its signal strength, signal to noise ratio (SNR), carrier-to-noise (C/N), energy per symbol to noise power spectral density (Es/No), or energy per bit to noise power spectral density (Eb/No), as well as others indicators [0036].  The computation unit 202 receives satellite location (e.g., latitude, longitude, altitude, etc.) and polarization values. The altitude for both the satellite and the antenna is needed to compute the vector between them (which results in the “look angle”). In response to these inputs, the computation unit 202 generates theta (yaw angle), phi and polarization values 220 that are provided to and control electronically steerable antenna 203 [0051]; as such the control/search is “based, at least in part, on an estimated yaw.” Each direction that the antenna points to and its related metric represents a search; the antenna is pointed in several directions in order to search for the antenna and thus meets the scope of a plurality of searches. Inherently, each search is performed at a different instant of time encompassing searches interleaved in time. The system comprises an antenna array controller containing a microprocessor executing software. The control structure may also incorporate sensors (e.g., a GPS receiver, a three axis compass, a 3-axis accelerometer, 3-axis gyro, 3-axis magnetometer, etc.) to provide location and orientation information to the processor [0140]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531, since apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, the claim language directed to the manner in which the apparatus is intended to be employed/used for performing searches (e.g. claims 12-14) does not differentiate the claimed apparatus from the prior art.
Claims 1, 5-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fall et al (7,009,558).
Fall et al disclose a satellite tracking system including a moving vehicle 12 having an attitude (yaw) measuring device 26 for measuring an attitude of the vehicle and is in the form of an inertial measuring unit (IMU) having three accelerometers 28, three magnetometers 30, and three angle rate sensors 32 (4:28+). The system further includes an electronically steerable antenna aperture, antenna 14 and antenna pointing device 16 (4:9+) for directing the antenna in a direction dependent upon the attitude measured by the attitude measuring device and a location of a satellite. The system further includes a computation unit in the form of processor 34 and antenna pointing device 16. The output of antenna 14 may be received by a receiver 38 operable to generate one or more receiver metrics (measured tracking quality) representing a received RF signal associated with each beam direction. The tracking quality of the signal may be based upon the strength of the signal, the length of time since the signal was last detected, or the length of time since the signal last exceeded a threshold level of strength, for example (6:45+). Fall et al disclose the conventionality of an attitude measurement component in the tracking system in the form of an inertial measurement unit (IMU) which may include one or more sensors and for yaw and pitch (5:5+). Some vehicle tracking systems use global positioning system (GPS) vectoring to derive vehicle heading (1:19+).  The satellite location may be predetermined and stored within processor 34, or within an associated memory device.  A satellite signal acquisition and tracking method 600 is illustrated in FIG. 6. The processor 34 calculates vehicle attitude (step 606) and calculate pointing angles to satellite 18 (step 608). After processor 34 transmits signal 36, antenna pointing device 16 may point antenna 14 in the desired direction (step 610). Processor 34 (or some other processor) may determine whether a signal from satellite 18 is present (step 612) and whether the signal strength exceeds a threshold level (step 614).  If the signal is not present, and it is determined in step 616 that blocking is probable, then operation returns to step 604. If blocking is not probable, then the satellite may be searched for in coarse scanning steps (step 618). After a timeout, the accumulated pointing angle steps may be set to zero (step 620), and operation may return to step 602. If the signal is strong, fine pointing error measurement is performed in which azimuth uses discriminant and elevation uses electronic dither (step 622), and operation returns to step 602. The fine error measurement may be used to calibrate the open loop sensors, as indicated at 624. If the signal is present but weak, medium pointing error measurement is performed in which azimuth uses subaperture and elevation uses electronic dither (step 626). After a timeout, the accumulated pointing angle steps may be set to zero (step 628), and operation may return to step 602. The iterative process and the coarse/fine searching and dithering meet the scope of a plurality of interleaved searches. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531, since apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, the claim language directed to the manner in which the apparatus is intended to be employed/used for performing searches (e.g. claims 12-14) does not differentiate the claimed apparatus from the prior art.
Claims 1, 5, 7-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al (2015/0138017).
Jo et al (2015/0138017) disclose a system and method of supporting beamforming in a wireless communication device including adjusting a beam direction for communication with another communication device based on information indicating a direction change of the wireless communication device. Jo et al further disclose a method and apparatus for limiting a search area for performing beam training and performing beam training in the limited search area based on a previously used beam direction and direction change information, when a direction change is detected in a probe device that supports beamforming. While the system references FIGs. 2 and 3 for exemplary purposes, it is noted that several other figures are also representative of the device. FIGs. 2 and 3 exemplifies the system including device 300 comprising a direction sensor 330, a plurality of antenna elements 200, 210, 220, 230 that are electronically (312) and/or mechanically (314) controlled [0047], a controller 310, and a transceiver 320. The controller processes a function for performing beamforming according to a direction change of the probe device 300 [0046] and determines a search area for performing beam training based on direction change information provided from the direction sensor 330 and beam index information of a transmitting and receiving beam direction used when previously communicating with a system  device 350 and performs beam training only in the determined search area, thereby controlling and processing a function of determining a transmitting and receiving beam direction [0047]. If communication with the system device 350 cannot be performed in the selected transmitting and receiving beam direction, the controller 310 performs beam training in an entire transmitting and receiving beam direction that can form through the antenna of the probe device 300, thereby reselecting a transmitting and receiving beam. The controller 310 controls a beamforming module 322 to perform a known beam training method and selects an optimal beam based on a beam training result. For example, the controller 310 selects an optimal beam through beam training based on Sector level Sweep (SLS) defined to IEEE 802.11 ad standard or a beam training method based on a Beam Refinement Protocol (BRP). The direction sensor 330 is a sensor that detects a direction change like a gyro sensor, detects a direction change of each antenna or a direction of the probe device changed by a motion or movement of the probe device, and provides the detected direction change information to the physical beam direction management unit 314 included in the controller 310 [0051]; the direction change encompasses direction along any/all axes, including azimuth (yaw) and elevation. The transceiver 320 is operable to measure signal reception intensity of the directed antenna beam. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531, since apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, the claim language directed to the manner in which the apparatus is intended to be employed/used for performing searches (e.g. claims 12-14) does not differentiate the claimed apparatus from the prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over any of one Johnson et al, Fall et al or Jo et al in view of Braun et al (2016/0323757).
Johnson et al, Fall et al and Jo et al teach the subject matter substantially as claimed as previously set forth above including initiating a search pattern based on an estimated yaw, i.e. directing the search to an area of expectation of reception of a signal. Each of Johnson et al, Fall et al and Jo et al fail to specify the claimed search space pattern wherein a second/subsequent search is made in a different search area, which encompasses a broader search area including the first search area or an altogether different search area excluding those areas previously searched (claims 2-4, 19 and 20).
It is noted that claims 3 and 4 are directed to a method having conditional statements therein. Thus, if the satellite signal meets predetermined criteria, which is not limited to any particular claim language and thus encompasses a mere detection or a detection greater than a threshold, then the subsequent steps are not required. In Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed. As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps. Therefore, the conditional steps in a method need not be found in the prior art in order to deny patentability of a method claim.
Braun et al disclose the conventionality of hierarchical beamforming to search and acquire a signal in a faster manner than when scanning each sector one at a time, see for example [0064]-[0068] and FIG. 4. The hierarchical search approach represents different searches being performed in a time-interleaved manner wherein different areas are searched and narrowed with each associated time slot. As such and as shown in FIG. 4, two beams/areas are initially searched (e.g. 90 degrees left and 90 degrees right of center) and the area which receives a signal of a predetermined threshold is selected for a subsequent search. Using narrower beams, the selected area (e.g. left 90 degrees) is further searched using two search areas (e.g. 45 degrees left and 45 degrees right) one of which may not receive a signal having a predetermined threshold and one of which may receive a signal having a predetermined threshold. The process is iteratively repeated, in a time interleaved manner to search for a direction of the signal source.
It would have been obvious to one having ordinary skill in the art to modify any one of Johnson et al, Fall et al or Jo et al by substituting a beam training algorithm such as a hierarchical/binary search which switches searches and acquires a signal in a faster manner by time interleaving searches of different areas in view of the teachings of Braun et al in order to achieve a faster time to determine the direction of arrival and a faster acquisition of the received signal.
Response to Arguments
The applicant argues that the claimed subject matter is not anticipated by Johnson et al (‘903) and Fall et al (‘588). Specifically, applicant alleges that Johnson et al do not teach acquisition of the satellite signal is done by performing a plurality of signal searches that are interleaved in time and based on yaw.  Initially it is noted that the use of an inertial sensor to determine a location/attitude of an antenna platform does not represent any novelty in the art of antenna control. Thus, allegations that the prior art are absent the performing of signal searches on the basis of yaw, which is merely one of the very well-known axes is (1) neither an accurate statement of the prior art nor (2) any indication of novelty. As a further side note, there is no distinction between the well-known “sequential lobing” that is old and conventional in the art of signal acquisition and the claimed searches “interleaved in time” since sequential lobing consists of switching back and forth between beams directed to different search areas.  The applicant’s arguments do not address or represent anything that is novel in the art. 
Notwithstanding, the applicant fails to provide any evidence to support such a conclusion of such with respect to Johnson et al. Rather, the applicant broadly states some of the teachings of Johnson et al and concludes that the process is with the new orientation with a search pattern that is narrower than the last search pattern. It is not evident what this has to do with the teachings of Johnson et al relative to the claimed subject matter as set forth in the rejection.  Moreover, as specified by Johnson et al, there are a plurality of searches performed in order to align the antenna aperture to a satellite, whether the respective searches are denoted as a first, second and any subsequent narrowing searches that are associated a received metric with a respective orientation, and wherein an orientation is based on roll, pitch and yaw angles, or whether the searches are denoted as the dithering of an angle around a yaw angle (e.g. theta +/- dither offset). Each distinct orientation/metric measurement represents a measurement at a distinct time; as such, each search/measurement at a distinct orientation in each of the plurality of searches represents a plurality of steps interleaved in time.  As disclosed by Johnson et al, an acquisition process perturbs attitude data, e.g. sensed yaw data, to create a first sampling pattern of multiple points in the sky, wherein the sampling pattern of points may be a random pattern of non-contiguous points. Based on the results, such as a judgement that associates each sample measurement (e.g. SNR, C/N, Es/No, Eb/No) with an orientation, a new pattern is searched.  An initial orientation/search could be a predetermined angle with a search of the entire visible area [0052]; the search is represented by a pattern that is set by a perturbation of roll, pitch, and yaw angles to enable different scan angles to be computed. Each pattern is associated with variations/perturbations/dithering in attitude (e.g. based on yaw) associated with an uncertainty search volume [0053]; these variations/perturbations/dithering represent a search that is “interleaved in time” since each portion of the search volume is searched in one of a plurality of time intervals such that the second time interval is interleaved between the first and third time intervals. The measurements in the volume space are taken and the orientation with the best SNR is chosen to be the next orientation to try [0055]. Furthermore, the concept of “dithering” suggests a back and forth movement around an initial or selected oriented, yaw angle.
Each subsequent new search pattern has a decrease in perturbation/variation angle [0055]. Also, each subsequent new search pattern is then centered at the orientation, also based on a yaw angle, with the best SNR and a different, narrowed search pattern is again formed and searched. This further represents searches that are interleaved in time.
Finally, the applicant fails to address how the apparatus claims structurally distinguish over the prior art.  Johnson et al disclose the claimed structure for aligning an antenna with a satellite comprising an inertial measurement unit 601 generating antenna orientation information 621, 620, a computation unit 604 for computing beam directions, an electronically steerable antenna aperture 606 and a modem 607. Applicant argues that it is well known that one can define the structure by the function or functions it performs. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. The claimed structure does not patentably distinguish over the structure set forth by Johnson et al. Moreover, the performing of searches interleaved in time are clearly within the scope of Johnson et al in light of the clear and specific teachings of a plurality of narrowing searches including perturbations and dithering in orientation. Thus, the argument is not persuasive.
Regarding Fall et al (‘558), the applicant argues that Fall et al do not teach that the acquisition of a satellite signal is done by performing a plurality of signal searches that are interleaved in time and based on an estimated yaw since Fall et al points an antenna in a direction dependent upon the attitude measured by the attitude measuring device and a location of a satellite. Applicant’s argument fails to provide any evidence or support for the evidence upon which the applicant alleges distinction.  The applicant fails to address the rejection set forth in the Office Action. Thus, the applicant’s argument fails to show how or why the rejection is improper and is not persuasive. As shown in FIG. 3, a plurality of searches are performed and a variance between measurements are determined. FIG. 6 shows the iterative nature of the searches performed during a plurality of time intervals wherein each time interval is interleaved with other time intervals, such as indicated by the closed loop feedback as well as the open loop feedback. As is known in the art, a search encompasses finding a pointing error; in order to derive pointing error, some method of dithering the beam, moving it back and forth in one or two axes, is employed (1:36+). As shown in FIG. 2, Fall et al show an inertial measurement unit 28, 30, 32, a computation unit 34, an electronically steerable antenna 14, 16 and a receiver 38. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. The claimed structure does not patentably distinguish over the structure set forth by Fall et al.
The rejection to Greenspan is withdrawn and thus the arguments are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art is cited to show the understood meaning of “antenna perturbations” and dithering as well as the conventionality of binary or hierarchical searches.. 
Wills et al (5,274,382) disclose mechanisms for controlling the angular position of an antenna structure so as to point the antenna beam towards a predicted position of the satellite as the satellite progresses in its orbit. The pointing instructions are perturbed slightly so as to cause the antenna beam to "dither" slowly about the predicted satellite positions.
Carson (2002/0180634) discloses using an inertial reference unit (IRU) of a mobile platform to initially acquire a signal from the satellite. A sequential lobing process is then used to more accurately center the antenna aperture relative to the receive beam from the satellite. Periodically the antenna controller interrupts the transmission of data or other information from the antenna to the target satellite and again uses the receive capability of the antenna to perform the sequential lobing process.
Li et al (WO2004088347) disclose a method and system for estimating the direction of arrival (DOA) of a communication beam in space. The method comprises a beam formation algorithm to provide a first step search which is performed L1 times which measures gain output power at each of the L1 times and obtaining a maximum value from gain output power in order to obtain a preliminary search angle corresponding to the maximum value. Using the angle corresponding to the maximum value, a second step search is performed L2 times again associating each direction in the second step search with a gain output power of every time. A maximum value of the second step search is obtained. The second search step is repeatedly performed, and the next-level search is performed within the specified spatial range of the fine search angle obtained by the previous-level search. Li et al teach a stepwise hierarchical refinement estimation method for DOA formed by turning a single-level search into a multilevel search (may be referred to as a "gradual hierarchical search method"). Thus, all intermediary searches of the second step are interleaved between other second search steps.
Chang (20080291079) discloses that it is well known in the art of finding the location of a source to perform a binary search by first dividing the array into two half-beams, each looking at half of the field of view of the aperture. The received signals from each half-beam can be independently processed to look for the signal to determine in which of the two half beams the signal lies. The identified half beam can then be further subdivided into two quarter beams and the process repeated until the direction of the source is known with sufficient accuracy for the application [0014]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646